 


109 HRES 705 IH: Recognizing and congratulating Apolo Anton Ohno for his historic performances in short track speedskating at the 2006 and 2002 Olympic Winter Games.
U.S. House of Representatives
2006-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 705 
IN THE HOUSE OF REPRESENTATIVES 
 
March 1, 2006 
Mr. McDermott submitted the following resolution; which was referred to the Committee on Government Reform
 
RESOLUTION 
Recognizing and congratulating Apolo Anton Ohno for his historic performances in short track speedskating at the 2006 and 2002 Olympic Winter Games. 
 
Whereas short track speedskater Apolo Anton Ohno was born May 22, 1982, in Seattle, Washington; 
Whereas Apolo Anton Ohno’s father, Yuki Ohno, a single, Japanese-American parent, never wavered in his support, sacrifice, and inspiration to help his son Apolo realize his dream of competing in the Olympic Games; 
Whereas Apolo Anton Ohno, at the age of just 23, now has five career Olympic medals in short track speedskating, tying the record for the most medals by an American male at the Olympic Winter Games; 
Whereas Apolo Anton Ohno’s gold medal in the 500 meters, bronze medal in the 1,000 meters, and bronze medal in the 5,000 meters relay gave him three medals at the 2006 Olympic Winter Games in Turin, Italy, making him just the fourth Unites States athlete to win that many medals at a single Olympic Winter Games; 
Whereas the United States Olympic Team needed every one of Apolo Anton Ohno’s medals to edge out the Canadian Olympic Team and claim second place in the medal standings at the 2006 Olympic Winter Games; and 
Whereas Apolo Anton Ohno, just 19 years old at the time, also captured the gold medal in the 1,500 meters and the silver medal in the 1,000 meters at the 2002 Olympic Winter Games in Salt Lake City, Utah: Now, therefore, be it 
 
That the House of Representatives recognizes and congratulates Apolo Anton Ohno for his historic performances in short track speedskating at the 2006 and 2002 Olympic Winter Games. 
 
